This is a suit brought in the justice's court by appellee against appellant for an automobile or its value, alleged to be $195. In the county court, on appeal, there was a jury trial, resulting in a judgment for the plaintiff for the car sued for, and against the defendant and the sureties on his replevy bond for the sum of $195. The defendant, in the justice's court, in due time filed a proper plea to the jurisdiction of that court on the ground that the value of the car exceeded $200, and that its value had been fraudulently alleged to have been $195 by plaintiff for the purpose of conferring jurisdiction upon that court. This plea was urged in the county court, and the jury was asked the question as to what was the value of the car in question, to which they answered, "$300." Upon this plea and the answer of the jury to this question, appellant urges the proposition that the court was without jurisdiction in this case, and should have dismissed the case.
If the justice's court did not have jurisdiction because the value of the property exceeded $200, the county court did not acquire jurisdiction by the appeal to it, and if the value of the property exceeded $200, the justice's court was without jurisdiction. In determining this question, however, it will be assumed that the value of the property is the amount fixed in plaintiff's pleading until it is shown that this value is in excess of $200, and that the value had been falsely alleged to be less for the purpose of conferring jurisdiction on the trial court. It is not sufficient that the trial court or jury should find that the value was greater than stated in plaintiff's pleading. The further finding must be had that it was falsely so stated for the purpose of conferring jurisdiction upon the court. Turner  Bro. v. Gable, 195 S.W. 348.
There was no request by appellant for a finding by the jury upon the good faith of appellee in alleging the value of the automobile to be $195, and therefore it must be held that such allegation of value was made in good faith, notwithstanding the finding of the jury from the testimony before them that the value was $300.
We have examined carefully all questions raised in appellant's brief, and believe that the record presented to this court fails to show error in the trial of the cause below. Therefore we affirm the judgment in this case.